UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1467


SYCAMORE GROVE HOMEOWNERS ASSOCIATION, INCORPORATED,

                Plaintiff - Appellee,

          v.

MOORISH HOLY TEMPLE OF SCIENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:13-cv-00025-FDW-DCK)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Moorish Holy Temple of Science, Appellant. John Watson Bowers,
HORACK TALLEY PHARR & LOWNDES, PA, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dianne   Michele   Carter     El-Bay,    the   self-proclaimed

administrator/trustee of Moorish Holy Temple of Science, seeks

to appeal the district court’s orders dismissing her notice of

removal of the underlying state foreclosure action, and denying

reconsideration.       Carter El-Bay has failed to demonstrate that

she is authorized to litigate on behalf of Moorish Holy Temple.

Accordingly, we deny her motion to proceed in forma pauperis and

dismiss this appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       2